Citation Nr: 1539957	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-31 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for prostate cancer.

2.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1956 to April 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2007 and January 2011 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  On his September 2014 substantive appeal (VA Form 9), the Veteran indicated that he desired a Board hearing.  By correspondence dated March 2015, the Veteran, through his representative, indicated that he no longer desired a Board hearing and thus, the Board deems the request for a hearing withdrawn.

The Board notes that the Veteran's appeal for coronary artery disease been characterized and developed as a claim to reopen the previous denial.  The Veteran originally claimed service connection for heart disease in September 2006 which was denied by a March 2007 rating decision.  However, under 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based in whole or in part on these additional service department records is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.  38 C.F.R. § 3.145(c)(3).  However, the claim will not be reconsidered under 3.156(c) if the service records associated with the file subsequent to the initial rating decision could not have been obtained when VA first decided the claim, either because they did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

In this case, in May 2007, 2 months after the March 2007 original denial of coronary artery disease, the 1972 command history of the U.S.S. Saratoga was entered into the record and showed that the ship conducted special operations in the Gulf of Tonkin.  This Defense Personnel Record was not previously considered in the March 2007 decision.  This record is pertinent because is includes evidence of the Veteran's possible exposure to herbicides during the Vietnam era.  Given the addition of this new department record, the Veteran's service connection claim for coronary artery disease must be reconsidered without regard to the previous denial.  38 C.F.R. § 3.156(c).  

The Board also notes that regardless of whether such a record falls within the purview of 38 C.F.R. § 3.156(c) and while there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the March 2007 rating action, VA was in receipt of new and material evidence (i.e. the U.S.S. Saratoga command history) within one year of a rating decision addressing the condition and must relate any subsequent evidence back to this original claim.  38 C.F.R. § 3.156(b).  Thus, the March 2007 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009). As such, the March 2007 rating action is the proper determination certified for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed February 2009 rating decision originally denied service connection for prostate cancer on the basis that such was not incurred in or otherwise related to the Veteran's service, and that there was no evidence of exposure to herbicides.

2.  Evidence received since the February 2009 rating decision includes presumed credible lay statements noting the Veteran served in Vietnam and thus was exposed to herbicides; relates to an unestablished fact necessary to substantiate the claim of service connection for prostate cancer; and raises a reasonable possibility of substantiating such claim.

3.  Resolving reasonable doubt in favor of the Veteran, evidence shows that he served in the Republic of Vietnam during the Vietnam era and has been diagnosed as having prostate cancer.

4.  Resolving reasonable doubt in favor of the Veteran, evidence shows that he served in the Republic of Vietnam during the Vietnam era and has been diagnosed as having coronary artery disease.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for prostate cancer may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Service connection for prostate cancer is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  Service connection for coronary artery disease is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, inasmuch as the benefits sought are being granted there is no reason to belabor the impact of the VCAA on these matters, as any notice error or duty to assist omission is harmless.


Factual Background, Legal Criteria, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims. 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

New and material evidence to reopen a claim of service connection for prostate cancer

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  "New evidence" means existing evidence not previously submitted to agency decision makers; "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The Court has endorsed a low threshold standard for reopening a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A February 2009 rating decision denied the Veteran's original claim of service connection for prostate cancer essentially based upon findings that there was no evidence that the Veteran was exposed to herbicides and that his prostate cancer was not otherwise related to service.  He did not appeal the decision or submit any new and material evidence within 1 year of the decision, and it became final.  38 U.S.C.A. § 7105. 

Evidence of record at the time of the February 2009 rating decision included the Veteran's service treatment records (STRs), his DD Form 214s and other military personnel records, private and VA treatment records, and lay statements by the Veteran indicating that he was exposed to herbicides during service aboard the U.S.S. Saratoga.

Evidence received since the February 2009 rating decision includes lay "buddy" statements by fellow servicemen indicating that the Veteran flew from the U.S.S. Saratoga with the flight crew to Vietnam and Thailand in order to assist with the loading and unloading of cargo.

As the claim was previously denied based on finding that there was no evidence that the Veteran was exposed to herbicides, it must relate to such unestablished fact (i.e., it must tend to show the Veteran set foot in the Republic of Vietnam and thus was exposed to herbicides therein).

Reviewing the additional evidence received since the February 2009 rating decision, the Board finds that it is both new and material.  The Veteran's and his fellow servicemen's statements (which must be considered credible for the purpose of reopening) indicate that he flew missions to Vietnam and set boots on the ground in order to assist loading and unloading cargo.  These assertions of service in Vietnam and thus exposure to herbicides relate to an unestablished fact necessary to substantiate the claim.  Shade, supra.  Hence, the new evidence shows that his prostate cancer may be related to service, to include exposure to herbicides therein, and particularly in light of the "low threshold" standard under Shade, raises a possibility of substantiating the claim.  Accordingly, the Board finds that the additional evidence received is both new and material, and that the claim of service connection for prostate cancer may be reopened.

Service connection for prostate cancer and coronary artery disease (CAD)

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era, based on presumptive exposure to certain herbicide agents.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); prostate cancer and coronary artery disease are both included in the list.

The Veteran claims entitlement to service connection for coronary artery disease and prostate cancer.  He primarily contends that such are due to herbicide exposure in service. 

VA and private treatment records note diagnoses of prostatic carcinoma and coronary artery disease (see August 2014 VA treatment record).  Thus, the diagnoses of coronary artery disease and prostate cancer are conceded.

Review of the record reveals that the Veteran served aboard the U.S.S. Saratoga and was awarded the Vietnam Service Medal and Ribbon for serving in the contiguous waters of Vietnam from May 1972 to October 1972.  As noted above, the 1972 command history for the U.S.S. Saratoga shows that the ship was stationed in the Gulf of Tonkin.  June 1972 and October 1972 personnel records show that the Veteran was assigned to the aircraft intermediate maintenance department and was responsible for scheduled and unscheduled maintenance of the ship's aircrafts.  Another October 1972 personnel record notes that he had received 88.7 flight hours in the ship's aircraft from March 1972 to July 1972. 

An October 2010 "buddy" statement by D. B. notes that he served with the Veteran and that the Veteran "flew numerous support, cargo, and mail missions to Vietnam" and that he occasionally would have to remain overnight.  A February 2011 "buddy" statement from E. L. states that he witnessed the Veteran make several flights into South Vietnam and remain on the ground for 4 to 6 hours to load and unload cargo, mail, and passengers, and to ready the aircraft for the return flight.  A "buddy" statement received in April 2011 from R. H. notes that as Lieutenant and Lieutenant Commander, he witnessed the Veteran fly on logistic flights in to and out of Danang, Vietnam and Ubon, Thailand, and that after landing, the flight crew was required to disembark at the those locations and perform their respective duties. 

The Veteran has stated that as a member of the aircraft maintenance crew, he flew to Vietnam and thus, was exposed to herbicides.  His military personnel records in addition to the credible lay statements indicating that he flew logistical missions into Vietnam make the Veteran's account plausible. 

After thorough consideration and resolving remaining doubt in favor of the Veteran, the Board finds that the evidence is sufficient to establish that the Veteran is competent to report his going ashore to the Republic of Vietnam, and that his duties and time aboard the U.S.S. Saratoga make these reports credible.  Therefore, it is established that for the purposes of the controlling regulations, he had in-country service in Vietnam.  Thus, there being a presumption of herbicide exposure, and current diagnoses of prostate cancer and coronary artery disease that VA regulations list among the list of diseases presumptively linked to herbicide exposure, the Board finds that service connection for prostate cancer and coronary artery disease is warranted.




ORDER

The claim of service connection for prostate cancer is reopen; service connection for prostate cancer is granted.

Service connection for coronary artery disease is granted. 



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


